Dear Senator Michot:
I write to respond to your request concerning whether the names and addresses of public school students are public records under the public records law.
In 1991, the public records law contained certain exemptions, but none applied to the disclosure of public school students' names and addresses. The Legislature only exempted from the public records law test scores of individual students and teacher evaluations R.S. 17:391.4(E) and 5(E). No other school records were found to be exempt from the public records law.
This all changed when the Legislature amended La. R.S.44:1, et seq. The statute now defines "public body," "public records," and "custodian" and lists numerous exceptions and exemptions. La. R.S. 44:4.1(A) further states that:
      [t]he legislature declares that all exceptions, exemptions and limitations to the laws pertaining to public records shall be provided for in this Chapter or the Constitution of Louisiana. Any exception, exemption and limitation to the laws pertaining to public records not provided for in this Chapter or in the Constitution of Louisiana shall have no effect.
A review of La. R.S. 44:4 shows that the public records law does not apply to a student's telephone number, name or address. More specifically, La. R.S. 44:4 (33)(a) states that this Chapter shall not apply "to the name, address, and telephone number of any student enrolled in any public elementary or secondary school in the state in a record of a public or secondary school or a city or parish school board."
Notwithstanding the provisions of La. R.S. 44:4(33)(a), La. R.S. 44:4 (33)(b) maintains the right of a school board member to obtain the data described above, as long as it is in performance of his duties and responsibilities. More specifically, this statute provides as follows:
      (b) Nothing in Subparagraph (a) of the Paragraph shall prohibit any official or employee of any public elementary or secondary school, the State Department of Education, or the State Board of Elementary and Secondary Education from having access to a student's name, address, and telephone number but only as necessary for the performance of his duties and responsibilities.
La. R.S. 44:4.1 provides that all exceptions, exemptions or limitations must now reside in 44:1, et seq. or in the Constitution of Louisiana, or they shall have no effect. Although La. R.S. 44:4(33)(a) now exempts the name, address and telephone number of a student in any public school from disclosure to the general public, La. R.S. 44:4(33)(b) allows a school board member to have access to this information if it is necessary for the performance of his duties and responsibilities.
We hope that this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Yours very truly,
  CHARLES C. FOTI, JR. ATTORNEY GENERAL
  BY: CHRISTOPHER D. MATCHETT Assistant Attorney General